Opinion.— It is not necessary to consider the grounds upon which the ruling complained of was based, nor whether it was abstractly correct as a legal proposition or not, because, there being no statement of facts in the record, under the pleadings in the case, the supposed error is not the proper subject of revision by this court.
*587This case is not brought within the exceptions to the general rale, that, ordinarily, the supreme court will not revise errors of the court below in admitting or rejecting evidence. See Galbreath v. Templeton, 20 Tex., 45; Fox v. Sturm, 21 Tex., 406.
The bill of exceptions does not recite any evidence which was adduced to the court, or which was offered to be adduced by the defendants in connection with the testimony which was offered by them and excluded under plaintiff’s objections, whereby, and from which, we are enabled to perceive that they sustained any injury by reason of such exclusion. “It is not sufficient to reversea judgment simply because the court below may have erred in its rulings as abstract propositions of law, or because it may have given reasons not deemed sufficient. But the complaining party must make it appear, also, that he has been deprived of some right or has been injured bj7 the erroneous ruling.” Jones v. Cavasos, 29 Tex., 433.
Neither do the defendants’ pleadings, when considered in connection with their bill of exceptions, have the effect to vary the application of the general rule. Their answers .disclosed no title pleaded or described by them which can, upon the face of the evidence which was offered and excluded, enable us to connect the one with the other, and to determine that the exclusion of the testimony operated upon a matter which was, under the issues, necessarily material and relevant. Fox v. Sturm, 21 Tex., 406.
Affirmed.